Citation Nr: 1760837	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Whether sufficiently new and material evidence has been received to reopen a previous determination that the decedent did not meet the basic eligibility as a veteran for purposes of Department of Veterans Affairs (VA) death benefits. 


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant did not have legal entitlement to VA death benefits, on the basis that her deceased husband had no recognized military service under VA law.  The appellant's husband died in 2003, and the appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  In a March 1995 statement of the case, the claim of entitlement to death benefits was denied because the Veteran did not have military service for VA purposes.   

2.  The evidence added to the record since the March 1995 statement of the case became final is not related to an unestablished fact that is necessary to substantiate the claim of death benefits.


CONCLUSIONS OF LAW

1. The March 1995 statement of the case that denied entitlement to death benefits is final.  38 U.S.C. § 7105  (1995); 38 C.F.R. §§ 3.385, 20.302, 20.1103 (2011).

2.  As the evidence received subsequent to the March 1995 statement of the case is not new and material, the requirements to reopen the claim for entitlement to death benefits have not been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(1) (2014); 38 C.F.R. § 3.159 (b) (2017). 

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Manning v. Principi, 16 Vet. App. 534 (2002).

Nonetheless, to the extent that 38 C.F.R. § 3.203 (c) (2017) imposes upon VA a duty to request verification of service from any applicable service department, as is discussed in more detail in the below decision, the Board is satisfied that VA has complied with that duty.  The record contains evidence of inquiries to and certifications from the US Army Reserve Personnel Center (ARPERCEN) regarding the decedent's lack of veteran status.

New and Material Evidence

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In this case, the Veteran is seeking service connection for death benefits from her husband, who passed away in 2003.  In February 1993, the Veteran submitted a claim for benefits for POW diseases.  In February 1994, the Veteran's claim was denied based on the negative certification of his military service.  See 38. C.F.R. § 3.203 (2017).  In March 1995, the VA RO issued a statement of the case confirming this determination.  Since the Veteran did not perfect an appeal on this issue, it has become final.  It is also the last final denial of the claim.

Prior to the March 1995 statement of the case, the material evidence of record consisted of certification from the United States Department of the Army, National Personnel Records Center dated September 29, 1983, showing that the Veteran had no recognized guerilla service, nor was he a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States, certification from the Department of National Defense, Armed Forces of the Philippines dated March 9, 1993, and a copy of certification from Department of National Defense, Armed Forces of the Philippines dated September 13, 1989.  

Evidence submitted since the March 1995 statement of the case became final includes a letter from the Veteran enclosing various documents issued by the Philippine government, an April 1996 letter to the Veteran from the RO describing its efforts to verify the Veteran's service with ARPERCEN, a response letter from the Veteran dated August 1996 restating the information stated in the RO's letter, sworn testimony from two witnesses attesting to the Veteran's capture and concentration during the Second World War, a certification from the Armed Forces of the Philippines received in September 2015 documenting arrears pay given to the appellant, an award from the Office of the President of the Republic of the Philippines and photographs of Philippine medals documenting the Veteran's service, and certification received June 2015 documenting the Veteran's treatment from a hospital in the Philippines.

Based on the evidence of record, reopening the claim is not warranted.  Much of the evidence added to the record since the March 1995 statement of the case is new, in that it was not of record prior to March 1995.  However, it is not material because it does not trigger the duty to assist.  Specifically, ARPERCEN was not able to verify service in the Philippine Commonwealth Army, and VA has not received valid evidence of service in the US Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992) ("VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.")  The documents promulgated by the Philippine government are not acceptable proof of service with the United States Armed Forces.

With respect to statements and affidavits from the Veteran, the appellant, and the Veteran's fellow service members, the Board finds that the assertions related to the Veteran's military service are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, they are not admissible evidence of the Veteran's service in the US Armed Forces.  These statements are thereby not new and material evidence.  

Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim.


ORDER

The application to reopen the previously denied and final determination that the decedent was not a "veteran" for VA purposes is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


